Citation Nr: 1046663	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-35 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 22, 2004, 
for the grant of service connection for radiculitis and sciatica 
of the right lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to January 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

Historically, the Board notes that in a March 2004 rating 
decision, the RO continued the then currently assigned 20 percent 
rating for degenerative disc disease of the lumbosacral spine, 
and denied service connection for neuropathy of the right lower 
extremity.  The Veteran appealed the decision denying service 
connection for neuropathy of the right lower extremity only, and 
in a September 2006 decision, the Board granted service 
connection for radiculitis and sciatica of the right lower 
extremity as secondary to the service-connected lumbosacral spine 
disability.

In a November 2006 rating decision, the RO implemented the 
Board's grant of service connection for radiculitis and sciatica 
of the right lower extremity and assigned a 10 percent rating, 
effective January 22, 2004.  Thereafter, the Veteran appealed the 
effective date assigned for radiculitis and sciatica of the right 
lower extremity.

In his November 2007 VA Form 9, the Veteran reported that 
his low back disability had worsened and was manifested by 
increased low back symptomatology and right and left lower 
extremity radiculopathy.  The Board interprets this 
statement as a claim for a higher rating for low back 
disability, to include whether service connection and/or a 
separate rating is warranted for left lower extremity 
impairment and a higher rating is warranted for right 
lower extremity disability.  To date this issue has not 
been consider by the agency of original jurisdiction (AOJ) 
and it is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, 
for service connection for right lower extremity disability prior 
to January 22, 2004.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than 
January 22, 2004 for the grant of service connection for 
radiculitis and sciatica of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's right lower extremity disability claim arises from 
his disagreement with the effective date following the grant of 
service connection.  Once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Further, because the application 
of the law to the undisputed facts is dispositive of this appeal, 
no discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is warranted 
for his right lower extremity disability because he has had this 
condition since 1991 or 1992 and thus service connection is 
warranted since that time.  

The basic facts are not in dispute.  As the RO noted, the 
Veteran's initial application of service connection for right 
lower extremity disability was filed with VA on January 22, 2004, 
and indeed, the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
Veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO denied entitlement to an evaluation in excess of 20 
percent for the Veteran's degenerative disc disease of the low 
back as well as to service connection for neuropathy of the right 
lower extremity in a March 2004 rating decision.  The Veteran 
perfected an appeal to the Board of the RO's denial of service 
connection for a right lower extremity disability only, and in a 
September 2006 decision, the Board granted service connection for 
radiculitis and sciatica of the right lower extremity, the only 
issue over which the Board had jurisdiction.  In  a November 2006 
rating decision, the RO implemented the Board's award of service 
connection and assigned a 10 percent rating for the Veteran's 
radiculitis and sciatica of the right lower extremity, effective 
January 22, 2004, the date the Veteran's original claim of 
service connection for right lower extremity disability was filed 
with VA.  

An effective date of an award of service connection is not based 
on the earliest medical evidence showing a causal connection, but 
on the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  Moreover, medical evidence showing 
right lower extremity impairment alone is not sufficient to 
constitute an informal claim of service connection under 38 
C.F.R. § 3.155.  See MacPhee v. Nicholson, 459 F.3d 1353 (Fed. 
Cir. 2006); see also Brannon v. West, 12 Vet. App. 32 (1998); 
Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Thus, 
treatment records dated prior to January 22, 2004, cannot serve 
as a claim of service connection.  Id.

In sum, because the Veteran did not file a formal or informal 
application for service connection prior to January 22, 2004, VA 
is precluded, as a matter of law, from granting an effective date 
prior to February 8, 2003, for service connection for right lower 
extremity disability.  As such, this appeal must be denied 
because the RO has already assigned the earliest possible 
effective date provided by law.  


ORDER

Entitlement to an effective date earlier than January 22, 2004 
for the grant of service connection for radiculitis and sciatica 
of the right lower extremity is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


